Citation Nr: 0503601	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty in the U. S. Navy from July 
1951 until February 1959.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2001 
rating decision by the Regional Office (RO) in Montgomery, 
Alabama that denied service connection for asbestosis, as a 
residual of exposure to asbestos.

This case was remanded by a decision of the Board dated in 
October 2003.


FINDING OF FACT

Asbestosis was not clinically confirmed by the most current 
VA examination which is the most probative medical evidence 
of record.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was exposed to asbestos dust and 
fibers as the result of his duties aboard ship while in the 
Navy, and now has asbestosis as a result thereof.  It is 
maintained that service connection for asbestosis is thus 
warranted.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 2002 statement of 
the case, an October 2004 supplemental statement of the case 
and a VCAA letter dated in April 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran has received VA examinations during the course of 
this appeal.

The Board notes that the veteran was not informed of the VCAA 
prior to the appealed rating decision which is in violation 
of the VCAA and was not specifically informed to furnish 
copies of any evidence in his possession as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background 

The veteran's DD-214 reflects that he served in the U.S. Navy 
with duty aboard the USS AFDB-1, USS CURRIER, USS 
INDEPENDENCE, and the USS FRANKLIN D. ROOSEVELT with military 
occupational specialties consistent with cook and baker.  His 
service medical record reflects that he was seen for symptoms 
diagnosed as acute bronchitis in February 1954 for which an 
antibiotic was prescribed, and a cold in December 1958.  No 
other lung or respiratory complaints were recorded.  A chest 
X-ray was read as negative upon service discharge examination 
report dated in January 1959.  The lungs and chest were 
evaluated as normal at that time.  

A claim for service connection for asbestosis was received in 
June 2000.  In an attached statement, the veteran related 
that during service, he was a deck hand aboard ship with 
maintenance duties that included chipping paint, cleaning and 
painting.  He said that he was exposed to a number of 
environmental exudates, including dust, sand, metals, 
chemicals, etc, in this capacity.  The appellant stated that 
he slept and worked in areas where dust would regularly fall 
off the various types of pipes, especially during rough seas, 
or when a plane was taking off.  Photographs were submitted 
of the veteran's ship and inside compartments.

In an accompanying medical statement dated in May 2000, L. 
U., M.D., of the Gadsden Pulmonary and Sleep Clinic, PC., 
wrote that the veteran was exposed to asbestos, and had 
physical findings suggestive of asbestosis, and a pulmonary 
function test that showed restricted ventilatory impairment.  
Subsequently received were VA outpatient records of a 
comprehensive physical examination conducted in May 2000 in 
which it was reported that asbestosis had been diagnosed.  A 
history of working on a ship for seven plus years was noted.  
It was reported that the veteran had gone to a pulmonary 
specialist the day before "who told him that he did have a 
history or asbestos exposure."  It was noted that a complete 
pulmonary function test was normal.  

The veteran was afforded a VA examination n July 2000.  The 
examiner stated that he had no records for the appellant.  
History was provided to the effect that the veteran served in 
the Navy as a deck hand and a cook, and had subsequent 
service in the National Guard for six months as a cook and in 
an engineering battalion.  He related after leaving the 
military, he worked as a telegraph operator and in voice 
communications with Southern Railroad for 30 years.  The 
appellant stated that he was medically retired because of a 
disc syndrome. 

The veteran related that he was exposed to asbestos from the 
insulation in the ships on which he served.  He said that he 
had respiratory symptoms that included shortness of breath on 
sustained walking, and wheezing at times.  A comprehensive 
physical examination was conducted.  Following examination, 
diagnoses included history of asbestos exposure.  Pulmonary 
function tests were consistent with mild restrictive lung 
disease.  The examiner commented that a chest X-ray disclosed 
mild restrictive lung disease, but no X-ray evidence 
consistent with a diagnosis of asbestosis.  The examiner 
noted that a CAT scan would have been ordered but that the 
appellant had claustrophobia and did not think he could 
tolerate the machine.  

Subsequently received was a clinical record from Doctor's 
Care Family Medical Services clinic dated in April 2000 in 
which the veteran complained of a sore and scratchy throat 
and a cough of five months' duration.  It was recorded that 
he had asbestosis in the lungs.  A chest X-ray was 
interpreted as showing minimal bilateral nonspecific chronic 
lung and pleural changes, with asbestosis not excluded; no 
chronic disease.  It was noted that there was no previous 
radiological study for comparison.  A diagnoses of sinusitis/ 
history of asbestosis/bronchitis was rendered.  

A VA thoracic spine CAT scan in November 2000 disclosed 
findings compatible with prior granulomatous disease 
involving the right upper lobe, and  mild symmetric bilateral 
pleural thickening without evidence of nodularity, mass 
formation or calcifications.

A clinical statement dated in April 2001 was received from H. 
M. B., M.D., who stated that the veteran had been his patient 
for some time and had chronic obstructive pulmonary disease.  
It was noted that his past history indicated that he was 
exposed to asbestos in the military, and that he had clinical 
findings and X-ray findings consistent with asbestosis.  Dr. 
Born stated that it was quite likely that exposure to 
asbestos was implicated in the appellant's current problems. 

The veteran's sister wrote in April 2001 that her two 
brothers, one of whom was the veteran, were shipmates aboard 
the USS ROOSEVELT and that both slept in the top hammocks in 
the same compartments with pipes overhead wrapped in 
asbestos.  She stated that she remembered that her brother 
Robert, who had died of a respiratory disorder in 1998, 
saying that they had to shake the dust and particles off 
their bunks.  

Dr. U. submitted a statement dated in June 2001 in which he 
related that the purpose of such was "to clarify beyond any 
reasonable doubt" that the veteran had asbestosis.  He 
stated that the veteran was directly exposed to asbestos 
while in the U.S. Navy, and had the appropriate interval 
between the exposure and the development of symptoms.  It was 
reported that his physical findings were suggestive of 
interstitial lung disease and radiographic findings 
compatible with asbestosis.  The physician added that it was 
his opinion that the appellant did have asbestosis, and that 
further proof could only be obtained by open lung biopsy 
which the veteran did not need.  

The veteran was afforded a VA respiratory examination in July 
2001.  The examiner conceded that the appellant potentially 
had asbestos exposure on board ship.  The veteran reiterated 
symptoms previously cited, stating that there had been a 
progressive decrease in exercise capacity over the years.  
Following review of systems and physical examination, 
pertinent diagnoses were rendered of mild restrictive lung 
disease, normal pulmonary function tests, including diffusion 
of carbon dioxide and no evidence for asbestosis.

The veteran was shown to have obtained an X-ray at Doctor's 
Care Family Medical Services clinic in July 2001 with 
respiratory complaints that were diagnosed as possible 
asbestosis.  Radiological results were compared to a prior 
study performed in April 2000 and showed no acute process.

M. H., M.D., a doctor in pulmonary medicine, wrote in January 
2004 that the veteran had been exposed to asbestosis while in 
the Navy between 1950 and 1951.  It was reported that the he 
had physical findings suggestive of mild interstitial lung 
disease and a radiographic finding compatible with 
asbestosis.  Dr. Hakim opined that the veteran did have 
asbestosis, and that further proof could only be obtained 
with an open biopsy.  Attached to the clinical report were 
the results of pulmonary function studies performed in 
November 2003 showing moderate restrictive ventilatory 
deficit with no significant improvement on bronchodilators 
and a normal DLCO (Diffusion Capacity of the Lung for Carbon 
Monoxide).  Also attached to Dr, Hakim's medical statement 
were clinic notes dated in December 2003 from Dr. U. showing 
follow-up for the veteran's breathing.  Dr. Urbina provided 
an assessment of asbestosis.

VA outpatient clinical records dated between 2001 and 2003 
were associated with the claims folder reflecting that the 
veteran sought treatment for multiple complaints and 
disorders, including respiratory problems, for which he was 
prescribed medication.  A chest X-ray in April 2002 was 
interpreted as showing no evidence of acute process or 
infiltration.  The presence of a stable granuloma in the 
periphery of the right mid lung filed was noted.  It as 
reported that there had been no significant changes since a 
previous study in October 2000.  Primarily, there were 
references to a history of asbestosis.  An assessment of 
asbestosis was recorded in November 2002.  A history of 
asbestosis from exposure in the military was noted in April 
20002.  When seen in May 2003, the appellant related that he 
was doing well, and that his only complaint was shortness of 
breath that he related to asbestosis.  

The veteran was afforded a VA examination in July 2004.  The 
appellant provided history to the effect that he was 
constantly exposed to asbestos aboard ship between 1951 and 
1959, and delineated the ways in which this had occurred.  
The examiner noted that there was no data in the claims 
folder to confirm his account, but that he stated he was 
frequently around the ship's pipes, and that he recalled 
white flakes of asbestos on their beds at all times.  He 
related that for the past six or seven years, he had noticed 
increasing dyspnea on exertion and currently had "class 2B" 
symptoms.  It was reported that a private pulmonologist told 
him he likely had asbestos exposure.  It was noted, however, 
that this had not been determined by tests performed at the 
VA.  Other respiratory symptoms were noted to include a 
chronic cough with nonproductive sputum.  The appellant 
stated that he had quit smoking approximately 30 years 
before.  A comprehensive physical examination was conducted 
and it was reported that pulmonary function studies from 
November 2003 were reviewed.  

Following physical examination, the examiner stated that the 
veteran did not appear to have symptoms of coronary artery 
disease or cardiomyopathy to explain his [respiratory] 
symptomatology, and that he appeared to be euvolemic at that 
time.  It was reported that he had no active wheezing, and 
that numerous pulmonary function tests had all demonstrated 
restrictive, as opposed to an obstructive disease.  The 
examiner added that with asbestos exposure, one would tend to 
see not only restrictive disease, but also a decrease in the 
DLCO, none of which the veteran manifested.  The examiner 
stated that one would also expect to see a "ground glass" 
appearance at the lung bases, in addition to pleural disease.  
It was noted that the veteran's CAT scan from 2000 was not a 
high-resolution study, but did demonstrate some pleural 
thickening, but that no mention was made of any ground glass 
or particular nodular diseases at the bases.  The examiner 
concluded that "[b]ased upon the current evidence, it does 
not appear [the veteran] has asbestosis;..."  It was noted, 
however that a high resolution CAT scan and chest X-rays 
would be performed to evaluate his lung fields.  It was also 
noted that rest and exercise O2 would be obtained.  

The chest X-ray disclosed no acute process.  A CAT scan of 
the chest was interpreted as showing no pleural, parenchymal, 
lymphadenopathy or mediastinal abnormality.  An impression of 
no evidence of asbestosis was rendered on CAT scan study.  02 
at rest was 90 percent and after exercise was 87 percent.

Legal Analysis

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2004).

The evidence reflects that the veteran may had exposure to 
asbestos while serving aboard ship during his time in the 
Navy in the early to mid 1950s.  His private physicians have 
provided opinions that he now has asbestosis as the result of 
such exposure.  The record reflects, however, that this 
diagnosis has not been confirmed when the veteran has been 
examined by the VA on three separate occasions.  The Board 
observes that while no claims folder was available for review 
when the veteran was examined at the VA in July 2000, a chest 
X-ray was not found to be consistent with a diagnosis of 
asbestosis.  When examined in July 2001, he had a normal 
DLCO, and it was determined that there was no evidence for 
asbestosis.  Following review of the claims folder in July 
2004, a VA examiner stated that based on the current 
evidence, asbestosis was not clinically demonstrated.  The 
examiner delineated the conditions for a finding of 
asbestosis, noting that while the appellant had restrictive 
lung disease, he did not typically manifest other symptoms 
compatible with that disease, including a decrease in the 
DLCO, or a "ground glass" appearance at the lung bases, in 
addition to pleural disease.  It was noted that although the 
veteran's CAT scan from 2000 did demonstrate some pleural 
thickening, it was not a high-resolution study, and no 
mention was made of any ground glass or particular nodular 
diseases at the bases, findings consistent with a diagnosis 
of asbestosis.  Furthermore, an August 2004 high resolution 
CAT scan that revealed no pleural or parenchymal abnormality, 
and no evidence of asbestosis and VA chest x-rays showed no 
acute process.  

After review of the all the evidence, the Board finds that 
the opinion of the VA examiner in July 2004 to be more 
probative, as it is the more rationalized conclusion of all 
the opinions of record.  The veteran's private physicians are 
noted to be specialists in pulmonary medicine, but provided 
opinions that he has asbestosis, based on the same findings 
of restrictive lung disease found on VA examinations in July 
2000 and July 2004, without more definitive indications of 
that disease process.  In this regard, the Board notes that 
X-rays obtained at Doctor's Care Family Medical Services in 
April 2000 and July 2001 were not conclusive for asbestosis, 
and that a normal DLCO was obtained on pulmonary function 
testing in November 2003, a finding specifically noted to be 
inconsistent with asbestosis.  The VA examiner in July 2004 
set forth the clinical findings, which were absent, and which 
resulted in the determination as to why the appellant does 
not have asbestosis.  The Board therefore observes that while 
there is medical opinion of record that the veteran has 
asbestosis, there is also more recent and probative 
diagnostic evidence that he has no pathology of this nature.  
In the absence of evidence of the claimed disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the circumstances, the Board concludes that 
asbestosis is not sufficiently clinically verified, and 
service connection may not be granted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  Accordingly, asbestosis is 
not found to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


ORDER

Service connection for asbestosis is denied.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


